Filed 3/22/21 Callahan v. 2241-2249 2nd Street CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    COLTON CALLAHAN, et al.,
         Cross-complainants and
    Appellants,                                                         A161864

    v.                                                                  (San Francisco County
    2241-2249 2nd Street LLC.,                                          Super. Ct. No. CGC-18-567657)
         Cross-defendant and
    Respondent.


         Defendants and cross-complainants, Colton Callahan and Michael
Callahan (the Callahans), purport to appeal from an order granting summary
judgment of their cross-complaint in favor of plaintiff and cross-defendant,
2241-2249 2nd Street, LLC, (2nd Street). 2nd Street argues the appeal
should be dismissed as premature. We agree.
                            FACTUAL AND PROCEDURAL BACKGROUND
         Following a failed business venture to create a cannabis dispensary in
Napa, California, Elliot Taylor and Ron Taylor (the Taylors) and 2nd Street
sued the Callahans.1 In the operative pleading, the third amended complaint
(“TAC”), the Taylors and 2nd Street allege various causes of action and seek


1        Ron Taylor is the managing member of 2nd Street.


                                                               1
declaratory relief. The Callahans filed a third amended cross-complaint
(“cross-complaint”) to the TAC seeking damages and declaratory relief
against the Taylors and 2nd Street.2
      The TAC and cross-complaint involve the same contracts and
transactions with respect to the parties interests’ in real property located at
2241-2449 2nd Street in Napa, California (the Property), the acquisition of a
cannabis dispensary permit (the Permit), and the right to operate a cannabis
retail business at the Property.
      2nd Street filed a motion for summary judgment as to the cross-
complaint arguing, among other things, that the Callahans had no interest in
the Property. The trial court granted summary judgment in favor of 2nd
Street, finding in relevant part that the undisputed evidence established that
the only document purporting to support the Callahans’s interest in the
Property was invalid under the statute of frauds. The Callahans have
appealed this ruling, despite the fact that no judgment has been entered by
the trial court.
                                   DISCUSSION
      In California, an appeal may be taken from a final judgment, but not
an interlocutory judgment. (Code Civ. Proc., § 904.1, subd. (a)(1).) The
California Supreme Court has explained that this rule, also known as the
“the one final judgment rule, precludes an appeal from a judgment disposing
of fewer than all the causes of action extant between the parties, even if the
remaining causes of action have been severed for trial from those decided by
the judgment.” (Kurwa v. Kislinger (2013) 57 Cal.4th 1097, 1101.) “ ‘It is not
the form of the decree but the substance and effect of the adjudication which


2     Other parties are involved in the action and cross-action, but their
positions are not presently at issue.

                                        2
is determinative. As a general test, which must be adapted to the particular
circumstances of the individual case, it may be said that where no issue is left
for future consideration except the fact of compliance or noncompliance with
the terms of the first decree, that decree is final, but where anything further
in the nature of judicial action on the part of the court is essential to a final
determination of the rights of the parties, the decree is interlocutory.’
[Citations.]” (Griset v. Fair Political Practices Com'n (2001) 25 Cal.4th 688,
698.) The theory of the rule is that “ ‘piecemeal disposition and multiple
appeals in a single action would be oppressive and costly, and that a review of
intermediate rulings should await the final disposition of the case.’
[Citations.]” (Id. at p. 697.)
      Ordinarily, a cross-complaint is not considered sufficiently independent
to allow a separate final judgment to be entered upon it, unless the judgment
or order is final as to a specific party. (Sjoberg v. Hastorf (1948) 33 Cal.2d
116, 118; Daon Corp. v. Place Homeowners Assn. (1989) 207 Cal.App.3d 1449,
1456; County of Santa Clara v. Support, Inc. (1979) 89 Cal.App.3d 687, 703.)
The Callahans maintain that this case comes within the exception to the rule.
In their view, the summary judgment ruling finally adjudicates the
ownership of the Property in favor of 2nd Street.
      This argument fails as 2nd Street’s claims against the Callahans are
not limited to the ownership of the Property. Rather, 2nd Street seeks a
declaration that the Callahans have no interest in: (1) the Permit or in any
cannabis permit in which 2nd Street may have some interest; (2) any lease
with 2nd Street; (3) any rights to occupy the Property; (4) any right to operate
a cannabis dispensary on the Property; and (5) any ownership interest in any
other cannabis projects to which 2nd Street is a party and any right to
compensation arising therefrom.



                                         3
      Accordingly, even without the Callahans’s cross-claims against 2nd
Street, the litigation between the parties is far from over. Indeed, trial on the
TAC and cross-complaint is set to begin on April 26, 2021. An appeal at this
point would be premature and violative of the policy underlying the one final
judgment rule.
                                 DISPOSITION
      The Callahans’s appeal is dismissed.




                                        4
                                                 _________________________
                                                 Petrou, Acting P.J.


WE CONCUR:


_________________________
Jackson, J.


_________________________
Wiseman, J.*




A161864

*
  Retired Associate Justice of the Court of Appeal, Fifth Appellate District, assigned by
the Chief Justice pursuant to article VI, section 6 of the California Constitution.

                                             5